IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,416



                EX PARTE CHRISTOPHER REID TAYLOR, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 23621A IN THE 42 ND DISTRICT COURT
                          FROM TAYLOR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to ten years’ imprisonment.

        Applicant contends that he was deprived his right to file an appeal. The trial court has signed

findings of fact stating that Applicant was denied his right to file an appeal through

miscommunication between Applicant and his trial counsel.

        The trial court has recommended that Applicant be granted relief. We find, therefore, that
                                                                                                     2

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 23621A from the 42nd Judicial District Court of Taylor County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had

been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.



Delivered:
Do Not Publish